Capozzoli, J. (dissenting).
The record discloses that the informant phoned the police station and gave the information that a person, described as a "little dude”, wearing a black overcoat and black hat, had a gun. It is conceded that the informant is unknown and there is no evidence to indicate his reliability. Hence, the subsequent restraint of the defendant, the frisk and the search were violative of the defendant’s rights. (People v Horowitz, 21 NY2d 55; People v Lypka, 36 NY2d 210.) In the Horowitz case (supra) in commenting on the information, as given by an informant and the value thereof, the court said (p 58) of the opinion: "All that this amounts to is that the anonymous informer described the defendant correctly and had the right man as the sequel proved when he was found to have the stolen bonds in his possession. That is not the kind of evidence necessary to prove the reliability of the informer”. (Also, see, *521People v Sanchez, 38 NY2d 72.) Accordingly, the motion to suppress should have been granted.